Citation Nr: 0417310	
Decision Date: 06/29/04    Archive Date: 07/13/04

DOCKET NO.  03-18 704	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to a compensable rating for status post 
surgery varicose veins, right lower extremity.

2.  Entitlement to a compensable rating for status post 
surgery varicose veins, left lower extremity.

3.  Entitlement to a rating in excess of 10 percent for a 
lumbar spine disorder.

4.  Entitlement to a rating in excess of 30 percent for a 
bilateral foot disorder.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. W. Kreindler, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1985 to March 
1993.

This matter comes to the Board of Veterans' Appeals (Board) 
from a March 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Baltimore, 
Maryland.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on her part.


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has been 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002); see also 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2003).  In light of the VCAA, 
the Board has determined that further evidentiary development 
is necessary.

In April 2001, the veteran was afforded a VA examination 
regarding her varicose veins, lumbar spine, and bilateral 
foot disorder.

Regarding the veteran's varicose veins, since the examination 
the veteran has complained of worsened pain including 
swelling, tenderness, aching and fatigue.  The veteran should 
be afforded another VA examination to assess the current 
severity of her varicose veins.  

The Board notes that the RO has rated the veteran's lumbar 
spine disability under 38 C.F.R. § 4.71a, Diagnostic Code 
5295.  Amendments to the criteria for rating the spine became 
effective on September 26, 2003, during the pendency of the 
veteran's appeal and after the veteran's April 2001 VA 
examination.  See 62 Fed. Reg. 51443 (2003).  The Board has 
determined that an additional VA examination addressing the 
new criteria is warranted, and to assess the current severity 
of her spine disorder.  

The veteran has complained of swelling, marked pronation, and 
pain regarding her bilateral foot disorder.  The veteran 
should also be scheduled for another examination to assess 
the current severity of her bilateral foot disorder.  

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO should review the record and 
send an appropriate letter to the veteran 
to ensure compliance with all notice and 
assistance requirements set forth in the 
VCAA and its implementing regulations.  

2.  The RO should provide the veteran 
with a VA medical examination to assess 
the current severity of her varicose 
veins.  The examiner should be provided 
with the veteran's claims file and must 
review the entire claims file in 
conjunction with the examination.  With 
regard to the veteran's varicose veins, 
the examiner should comment on the 
existence of and severity of edema of the 
extremity, aching or fatigue in the leg 
after prolonged standing or walking 
relative to symptoms relieved by 
elevation or compression hosiery, the 
existence and extent of any stasis 
pigmentation, eczema, persistent 
ulceration, or subcutaneous induration, 
or boardlike edema or constant pain at 
rest.  A separate discussion for each 
lower extremity, left and right, should 
be provided with respect to each opinion 
requested.  All opinions and conclusions 
expressed must be supported by a complete 
rationale in a report.

3.  The RO should provide the veteran 
with a VA spine examination to address 
the current severity of her lumbar spine 
disorder.  The examiner should be 
provided with the veteran's claims file 
and must review the entire claims file in 
conjunction with the examination.  With 
regard to the veteran's spine disorder, 
the examiner should perform any 
radiological studies of the lumbosacral 
spine deemed necessary.  The examination 
of the lumbosacral spine should include 
range of motion studies, commentary as to 
the presence and extent of any painful 
motion or functional loss due to pain, 
specific information as to the frequency 
and duration of incapacitating episodes 
in the past 12 months, and a description 
of all neurologic manifestations (e.g., 
radiating pain into an extremity).  The 
examiner should also specifically state 
if ankylosis and muscle spasm are 
present.  All opinions and conclusions 
expressed must be supported by a complete 
rationale in a report.

4.  The RO should schedule the veteran 
for a VA medical examination for the 
purpose of determining the nature and 
severity of her bilateral foot disorder.  
The RO should forward the veteran's 
claims file to the VA examiner.  With 
regard to the veteran's bilateral foot 
disorder, the examiner should perform any 
radiological studies of the feet deemed 
necessary.  For each foot, the examiner 
should whether the veteran has marked 
contraction of plantar fascia with 
dropped forefoot; hammer toes; 
callosities of her feet, including a 
discussion of the existence of any pain; 
marked varus deformity of the feet; 
marked pronation of the feet; tenderness 
of the plantar surface of her feet; and 
marked inward displacement and severe 
spasm of the tendo achillis on 
manipulation of her feet.  The examiner 
should also state whether the veteran 
uses orthopedic shoes or appliances for 
her foot disorder, and, if she does, 
whether her condition is improved by such 
use.

5.  The RO should, then, readjudicate 
the veteran's claim of entitlement to a 
compensable rating for varicose veins 
of the right and left lower 
extremities, entitlement to a rating in 
excess of 10 percent for a lumbar spine 
disorder, and entitlement to a rating 
in excess of 30 percent for a bilateral 
foot disorder.  If the determination of 
these claims remain unfavorable to the 
veteran, the RO must issue a 
Supplemental Statement of the Case and 
provide her a reasonable period of time 
in which to respond before this case is 
returned to the Board.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




